UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF MISSOURI
EASTERN DIVISION
UNITED STATES OF AMERICA, )
)
Plaintiff, )
)
vz.
) No. 4:19CR 1001 SRC
SHANTA WILLIAMS,
Defendant.

GUILTY PLEA AGREEMENT

Come now the parties and hereby agree, as follows:

1, PARTIES:

The parties are the defendant, Shanta Williams, represented by defense counsel, David A.
Bruns, and the United States of America (hereinafter “United States" or “Government"),
represented by the Office of the United States Attorney for the Eastem District of Missouri. This
agreement does not, and is not intended to, bind any governmental office or agency other than the
United States Attorney for the Eastern District of Missouri. The Court is neither a party to nor
bound by this agreement.

2. GUILTY PLEA:

Pursuant to Rule 11{c)(1}){A), Federal Rules of Criminal Procedure, in exchange for the
defendant's voluntary plea of guilty to Counts One and Three of the charge, the government agrees
to move for the dismissal as to the defendant of Counts Two, Four and Five at the time of
sentencing. Moreover, the United States agrees that no further federal prosecution will be brought

in this District relative to the defendant's preparation of and filing false federal income tax returns

1
with the Internal Revenue Service for the years 2013, 2014 and 2015 of which the Government is
aware at this time.

In addition, the parties agree that the US. Sentencing Guidelines Total Offense Level
analysis agreed to by the parties herein is the result of negotiation and led, in part, to the guilty
plea. The parties further agree that either party may request a sentence above or below the U.S.
Sentencing Guidelines range (combination of Total Offense Level and Criminal History Category)
ultimately determined by the Court pursuant to any chapter of the Guidelines and Title 18, United
States Code, Section 3553(a). The parties further agree that notice of any such request will be
given no later than ten days prior to sentencing and that said notice shall specify the legal and
factual bases for the request.

3. ELEMENTS:

As to Counts One and Three, the defendant admits to knowingly violating the statute listed
below and admits there is a factual basis for the plea to each count and further fully understands
that the elements of the crime are:

Title 26, United States Code, Section 7206(2)

1. The defendant aided and assisted in and prepared a federal income tax return that
was presented to the Internal revenue Service;
2. The return was false as to a material matter; and

3. The defendant acted willfully.
4. FACTS:

The parties agree that the facts in this case are as follows and that the government would
prove these facts beyond a reasonable doubt if the case were to go to trial. These facts may be
considered as relevant conduct pursuant to Section 1B13:

From 2013 through 2016, Shanta Williams, the defendant, prepared approximately 22
federal income tax returns for individuals and electronically filed most of those returns from the
residence located at 8723 Oriole in the City of St. Louis. The defendant was not registered with
the Internal Revenue Service (IRS) as a return preparer and she did not sign (as a preparer) the
returns that she prepared and filed for other individuals. The defendant rented the house on Oriole
where she lived with her son, Aaron Mitchell, along with several other relatives. Most of the tax
returns prepared and filed by the defendant during that period were false and constituted fraudulent
claims for refund. Aaron Mitchell also prepared and filed false federal income tax returns from
the Oriole address.

The tax retums prepared and filed by the defendant were false as to a number of material
matters. The defendant submitted false W-2 information which reflected false employer names as
well as false wage and income tax withholding amounts. The defendant also included false
education credits including so-called American Opportunity Credits on the tax returns by falsely
claiming that the taxpayer in question had been a student during the tax year.

The false tax returns prepared and filed by the defendant for the years 2012, 2013, 2014
and 2015 falsely claimed refunds in the amount of $49,780.

The defendant typically received cash payments ranging from $200.00 to $300.00 to

prepare and file the false returns and claims for refund. A search warrant was executed at the
Oriole residence in May, 2015. A notebook and other handwritten materials were seized showing
the names of individuals for whom the defendant prepared returns as well as payments the
defendant expected to or did receive from those individuals.

Count One

On or about February 18, 2014, the defendant prepared and electronically filed a U. S.
Individual Income Tax Return (Form 1040A) for 2013 in the name of JT. The defendant submitted
false W-2 information as part of the retum. That W-2 information falsely reflected federal income
tax withheld in the amount of $1,256.00 based on employment at BJC Health Systems when, in
fact, there was no such withholding. The defendant submitted as part of the return information to
support the claim of an education and an American Opportunity Credit by claiming that JT incurred
expenses as a student at "Meramec.” JT did not attend any college or junior college in 2013 and
incurred no education expenses. The defendant used that information to claim an education credit
in the amount of $703.00 and an American Opportunity Credit in the amount of $940.00 on the
retum for a total of $1,643.00 in false credits. The tax return prepared and filed by the defendant
in the name JT for 2013 constituted a false claim for a refund in the amount of $2,196.00 which
was paid out by the IRS. The defendant knew that she made material misstatements on this return
and she knew that the return was false. She acted willfully in preparing and filing this return. JT
made a cash payment to the defendant for doing this and JT’s name was reflected in the defendant’s
work papers.

Count Three

On or about February 15, 2015, the defendant prepared and filed a U.S. Individual Income

Tax return (Form 1040A) for 2014 in the name of SD. The defendant submitted false W-2
information as part of the return. That information showed that SD was employed by Agape
Academy and Child Development when, in fact, SD never worked for that entity. That W-2
information also falsely reflected wages paid in the amount of $8,609.00 and federal income tax
withheld in the amount of $740.00 when, in fact, there were no such wages paid or taxes withheld.
An additional $124.00 in withheld income taxes were also falsely included from another entity.
The defendant submitted as part of the return information to support the claim of an American
Opportunity Credit by claiming that SD incurred some $4,000.00 in education expenses as a
student at Florissant Valley Community College. In fact, SD did not attend college or junior
college in 2014 and incurred no allowable education expenses. The defendant falsely claimed an
American Opportunity Credit in the amount of $1,000.00. The tax return prepared and filed by
the defendant in the name of SD for 2014 constituted a false claim for refund in the amount of
$2,087.00 which was paid out by the IRS. The defendant knew that she made material
misstatements on this retum and she knew that the return was false. She acted willfully in
preparing and filing this return. SD paid the defendant $250.00 in cash for doing this and SD’s
name was reflected in the defendant’s workpapers.

5. STATUTORY PENALTIES:

 

The defendant fully understands that the maximum possible penalty provided by law for
each count to which the defendant is pleading guilty is imprisonment of not more than 3 years, a
fine of not more than $250,000.00, or both such imprisonment and fine, and a period of supervised
release of not more than 1 year, as well as the costs of prosecution.

Accordingly, the maximum possible punishment for the defendant pursuant to her plea of

guilty is imprisonment of not more than 6 years, a fine of not more than $500,000.00, or both such
fine and imprisonment. The Court may also impose a period of supervised release of not more
than 1 years as well as costs of prosecution.
6. U.S. SENTENCING GUIDELINES: 2018 MANUAL:

The defendant understands that this offense is affected by the U.S. Sentencing Guidelines
and the actual sentencing range is determined by both the Total Offense Level and the Criminal
History Category. The parties agree that the following are the applicable U.S. Sentencing
Guidelines Total Offense Level provisions.

a. Chapter 2 Offense Conduct:

(1) Base Offense Level: The parties agree that the base offense level is 14 as found in
Sections 2T1.4(a)(1) and 2T4.1(G) since the tax loss was $49,980.00.

(2) Specific Offense Characteristics: The parties agree that 2 offense levels should be
added since the defendant was in the business of preparing tax returns as found in Section
27T1.4(b)(1)(B).

b. Chapter 3 Adjustments:

Acceptance of Responsibility: The parties agree that 3 levels should be deducted
pursuant to Section 3E1.1(a) and (b), because the defendant has clearly demonstrated acceptance
of responsibility and timely notified the government of the defendant's intention to plead guilty.
The parties agree that the defendant's eligibility for this deduction is based upon information
presently known. If subsequent to the taking of the guilty plea the government receives new
evidence of statements or conduct by the defendant which it believes are inconsistent with

defendant's eligibility for this deduction, the government may present said evidence to the court,
and argue that the defendant should not receive all or part of the deduction pursuant to Section
3E1.1, without violating the plea agreement.

c. Estimated Total Offense Level: The parties estimate that the Total Offense Level is

d. Criminal History: The determination of the defendant's Criminal History Category
shall be left to the Court. Either party may challenge, before and at sentencing, the finding of the
Presentence Report as to the defendant's criminal history and the applicable category. The
defendant's criminal history is known to the defendant and is substantially available in the Pretrial
Services Report.

e. Effect of Parties' U.S. Sentencing Guidelines Analysis: The parties agree that the
Court is not bound by the Guidelines analysis agreed to herein. The parties may not have foreseen
all applicable Guidelines. The Court may, in its discretion, apply or not apply any Guideline
despite the agreement herein and the parties shall not be permitted to withdraw from the plea
agreement.

7. WAIVER OF APPEAL AND POST-CONVICTION RIGHTS:

 

a. Appeal: The defendant has been fully apprised by defense counsel of the defendant's

rights concerning appeal and fully understands the right to appeal the sentence under Title 18,
United States Code, Section 3742.

(1) Non-Sentencing Issues: The parties waive all rights to appeal all non-

jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial

motions, discovery, the guilty plea, the constitutionality of the statutes to which defendant is

pleading guilty and whether defendant’s conduct falls within the scope of the statutes.
(2)_ Sentencing Issues: In the event the Court accepts the plea, accepts the U.S.
Sentencing Guidelines Total Offense Level agreed to herein, and, after determining a Sentencing
Guidelines range, sentences the defendant within or below that range, then, as part of this
agreement, the defendant hereby waives all rights to appeal all sentencing issues other than
Criminal History, but only if it affects the Base Offense Level or Criminal History Category.
Similarly, the Government hereby waives all rights to appeal all sentencing issues other than
Criminal History, provided the Court accepts the plea and the agreed Total Offense Level and
sentences the defendant within or above that range.

b. Habeas Corpus: The defendant agrees to waive all rights to contest the conviction or
sentence in any post-conviction proceeding, including one pursuant to Title 28, United States
Code, Section 2255, except for claims of prosecutorial misconduct or ineffective assistance of
counsel.

c. Right to Records: The defendant waives all rights, whether asserted directly or by a
representative, to request from any department or agency of the United States any records
pertaining to the investigation or prosecution of this case, including any records that may be sought
under the Freedom of Information Act, Title 5, United States Code, Section 522, or the Privacy
Act, Title 5, United States Code, Section 552(a).

8. OTHER:

a. Disclosures Required by the United States Probation Office: The defendant agrees
to truthfully complete and sign forms as required by the United States Probation Office prior to

sentencing and consents to the release of these forms and any supporting documentation by the

United States Probation Office to the government.
b. Civil or Administrative Actions not Barred; Effect_on Other Governmental
Agencies: Nothing contained herein limits the rights and authority of the United States to take
any civil, tax, immigration/deportation or administrative action against the defendant.

c. Supervised Release: Pursuant to any supervised release term, the Court will impose
standard conditions upon the defendant and may impose special conditions related to the crime
defendant committed. | These conditions will be restrictions on the defendant to which the
defendant will be required to adhere. Violation of the conditions of supervised release resulting
in revocation may require the defendant to serve a term of imprisonment equal to the length of the
term of supervised release, but not greater than the term set forth in Title 18, United States Code,
Section 3583(e)(3), without credit for the time served after release. The defendant understands
that parole has been abolished

d. Mandatory Special Assessment: Pursuant to Title 18, United States Code, Section
3013, the Court is required to impose a mandatory special assessment of $100.00 per count for a
total of $200.00, which the defendant agrees to pay at the time ofsentencing. Money paid by the
defendant toward any restitution or fine imposed by the Court shall be first used to pay any unpaid
mandatory special assessment.

e. Possibility of Detention: The defendant may be subject to immediate detention
pursuant to the provisions of Title 18, United States Code, Section 3143.

f. Fines, Restitution and Costs of Incarceration and Supervision: The Court niay order
restitution as a condition of supervised release in this case. The Court may also impose a fine (in

addition to any penalty authorized by law), costs of incarceration and costs of supervision. The
defendant agrees that any fine or restitution imposed by the Court will be due and payable
immediately.

9. ACKNOWLEDGMENT AND WAIVER OF THE DEFENDANT'S RIGHTS:

 

In pleading guilty, the defendant acknowledges, fully understands and hereby waives her
rights, including but not limited to: the right to plead not guilty to the charges; the night to be tried
by a jury in a public and speedy trial; the right to file pretrial motions, including motions to
suppress or exclude evidence; the right at such trial to a presumption of innocence; the right to
require the government to prove the elements of the offenses against the defendant beyond a
reasonable doubt; the right not to testify; the right not to present any evidence; the right to be
protected from compelled selfincrimination; the right at trial to confront and cross-examine
adverse witnesses; the right to testify and present evidence and the right to compel the attendance
of witnesses. The defendant further understands that by this guilty plea, the defendant expressly
waives all the rights set forth in this paragraph.

The defendant fully understands that the defendant has the right to be represented by
counsel, and if necessary, to have the Court appoint counsel at trial and at every other stage of the
proceeding. The defendant's counsel has explained these ri ghts and the consequences of the waiver
of these rights. The defendant fully understands that, as a result of the guilty plea, no trial will, in
fact, occur and that the only action remaining to be taken in this case is the imposition of the
sentence.

The defendant is fully satisfied with the representation received from defense counsel. The
defendant has reviewed the government's evidence and discussed the government's case and all

possible defenses and defense witnesses with defense counsel. Defense counsel has completely

10
and satisfactorily explored all areas which the defendant has requested relative to the government's
case and any defenses.
10. VOLUNTARY NATURE OF THE GUILTY PLEA AND PLEA AGREEMENT:

This document constitutes the entire agreement between the defendant and the government,
and no other promises or inducements have been made, directly or indirectly, by any agent of the
government, including any Department of Justice attorney, conceming any plea to be entered in
this case. In addition, the defendant states that no person has, directly or indirectly, threatened or
coerced the defendant to do or refrain from doing anything in connection with any aspect of this
case, including entering a plea of guilty.

The defendant acknowledges having voluntarily entered into both the plea agreement and
the guilty plea. The defendant further acknowledges that this guilty plea is made of the defendant's
own free will and that the defendant is, in fact, guilty.

11. CONSEQUENCES OF POST-PLEA MISCONDUCT:

After pleading guilty and before sentencing, if defendant commits any crime, other than
minor traffic offenses, violates any condition of release that results in revocation, violates any term
of this guilty plea agreement, intentionally provides misleading, incomplete or untruthful
information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its
option, may be released from its obligations under this agreement. The Government may also, in
its discretion, proceed with this agreement and may advocate for any sentencing position supported
by the facts, including but not limited to obstruction of justice and denial of acceptance of

responsibility.

11
12. NO RIGHT TO WITHDRAW GUILTY PLEA:
Pursuant to Rule 11(c) and (d), Federal Rules of Criminal Procedure, the defendant

understands that there will be no right to withdraw the plea entered under this agreement, except
where the Court rejects those portions of the plea agreement which deal -with charges the

goverment agrees to dismiss or not to bring.

 
 
 

    

ate . ANTHONY BOX. #58575M0
Assistant United States Attorney

44.2. SRe kp WW &

 

 

Date NTA WILLIAMS
endant
\
oe
a DAVIDA. BRUNS
Attorney for Defendant

12
